DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 3, 5-8, 19 and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chow et al. (US Patent No. 9,564,901).
a) regarding claim 1:
Chow et al. discloses an apparatus comprising: 
a latch circuit (Figure 2) configured to, depending in part upon a state of an enable signal (En), substantially pass a first clock signal (Clk1) to an output signal (ClkOut), the first clock signal (Clk1) comprising a first rising edge and a first falling edge (Figure 3) and the output signal (ClkOut) comprising a second rising edge and a second falling edge (Figure 3), the latch circuit comprising: 
at least two transistors (N2 and P3) configured to essentially perform a NAND function in which an input to each of the at least two transistors comprises a second clock signal (Clk2) that is delayed and inverted version of the first clock signal (Clk1), the at least two transistors being configured to alter a timing of the second falling edge with respect to the first rising edge in response to a falling of the second clock signal (Figure 3 and column 5, lines 3-4 and 19-27).
	b) regarding claim 3:
	Chow et al. discloses the apparatus of claim 1, wherein the at least two transistors (N2 and P3) are configured to hasten the second falling edge with respect to the first residing edge (Figure 3).
c) regarding claim 5:
Chow et al. discloses the apparatus of claim 1, wherein the at least two transistors comprise: 
a first transistor (P3) coupled between a high voltage power supply and an output inverter (I3) configured to supply the output signal; and 
a second transistor (N2) coupled between the output inverter and a low voltage power supply.
d) regarding claim 6:
Chow et al. discloses the apparatus of claim 5, wherein the first transistor (P3) comprises a PMOS transistor, and the second transistor (N2) comprises an NMOS transistor, and wherein the at least two transistors are configured to hasten a reset of the second falling edge of the output signal (ClkOut) with respect to the first rising edge of the first clock signal (Figure 3 and column 5, lines 3-4 and 19-27).
e) regarding claim 7:
Chow et al. discloses the apparatus of claim 5, wherein the first transistor (P3) is coupled in parallel with at least one other transistor (P4) that is controlled by the first clock signal (Clk1), 
wherein the second transistor (N2) is coupled in series with a second at least one other transistor (N1) that is controlled by the first clock signal (Clk1), and 
wherein the at least two transistors are configured to hasten a reset of the second falling edge of the output signal with respect to the first rising edge of the first clock signal (Figure 3 and column 5, lines 3-4 and 19-27).
f) regarding claim 8:
Chow et al. discloses the apparatus of claim 1, wherein the at least two transistors (N2 and P3) are not in a critical timing path of the latch circuit (Figure 2).
g) regarding claim 19:
Chow et al. discloses a system (Figure 1) comprising: 
a clock generator circuit configured to generate a first clock signal (Clk1); 
a clock gater circuit (Figure 2) configured to receive the first clock signal (Clk1), a second clock signal (Clk2), and an enable signal (En) as inputs, and to generate a third clock signal (ClkOut), the first clock signal (Clk1) comprising a first leading edge and a first trailing edge and the third clock signal (ClkOut) comprising a second leading edge and a second trailing edge; and 
a logic circuit (17 in Figure 1) configured to perform a logic function synchronized, at least in part by the third clock signal (ClkOut); and 
wherein the clock gater circuit (Figure 2) is configured to, depending in part upon a state of the enable signal (En), substantially pass the first clock signal (Clk1) to the third clock signal (Clkout), and 
wherein the clock gater circuit comprises at least two transistors (P3 and N2) configured to be controlled by the second clock signal (Clk2) and alter a timing of the second trailing edge with respect to the first trailing edge in response to a falling edge of the second clock signal (Figure 3 and column 5, lines 3-4 and 19-27).
h) regarding claim 20:
Chow et al. discloses the system of claim 19, wherein the second clock signal (Clk2) is configured to provide a self-timing mechanism that alters the timing of the second trailing edge of the third clock signal (Clkout) relative to a trailing edge of the first clock signal (Figure 3); and 
wherein the at least two transistors (P3 and N2) are configured to reset the third clock signal based upon a logical combination of the first clock signal (Clk1) and second clock signal (Clk2), and are coupled within the clock gater circuit outside of a critical timing path between the first clock signal and the third clock signal (Figure 2).
Allowable Subject Matter
Claim 4 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
The prior art of record fails to disclose or make obvious wherein the latch circuit comprises a NAND gate that receives the first clock signal and the second clock signal as inputs, along with all the other limitations as required by claim 4.
Response to Arguments
Applicant's arguments filed 06/02/22 have been fully considered but they are not persuasive.
The Applicant argues that, “Chow does not disclose or suggest the apparatus of claim 1, which comprises a latch circuit comprising "at least two transistors configured to essentially perform a NAND function in which an input to each of the at least two transistors comprises a second clock signal that is a delayed inverted version of the first clock signal, the at least two transistors being configured to alter a timing of the second falling edge with respect to the first rising edge in response to a falling edge of the second clock signal." 
The Examiner respectfully disagrees. Chow et al. discloses in column 5, lines 3-4 and 19-27 that, “when the Clk2 falls low, transistor P3 may be activated…If, on the other hand, Clk1 is still high when the feedback signal is activated, the activation of P1 and P3 will provide a pull-up path between Clk3 and Vdd, while the deactivation of N2 cuts off the pull-down path for Clk3, thereby elimination possible contention issues. Thus, the circuit arrangement shown herein allows the generation of a falling edge of the output clock signal is independent of the time at which the falling edge of the input clock signal is received.” Thus Chow et al. discloses the falling edge of the output clock signal (i.e. the claimed second falling edge) is altered in response to falling edge of Clk2 (i.e. claimed falling edge of the second clock signal) and the feedback signal.  Given the broadest reasonable interpretation and use of an open-ended transitional phrase, Chow et al. does disclose the apparatus of claim 1 and therefore the rejection under 35 USC 102(a)(1) has been maintained.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Patrick O'Neill whose telephone number is (571)270-1677. The examiner can normally be reached Monday- Friday 9AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lincoln Donovan can be reached on (571)272-1988. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PATRICK O NEILL/Primary Examiner, Art Unit 2842